September 1, 2006

D. Scott Kroh
809 Weldon Street
Latrobe, Pennsylvania 15650

Dear Scott:

You have indicated to us that, in view of the serious medical situation
affecting your family, you will no longer be able to devote the time and
attention to Alpha’s affairs necessary to discharge your duties as President of
Alpha Coal Sales Co., LLC and Executive Vice President of Alpha Natural
Resources, Inc. This letter sets forth our agreement regarding the terms of your
employment with Alpha Natural Resources, Inc. and its subsidiaries (“Alpha”)
from and after the date of this letter (the “Effective Date”).

1. Employment Status. You hereby resign your position as President and Manager
of Alpha Coal Sales Co., LLC (“Sales”) and Executive Vice President of Alpha
Natural Resources, Inc. (“ANR”) and any other position that you hold with Alpha
as an officer, director or manager. Commencing on the Effective Date, you will
continue your employment as an at-will employee of Sales on a part-time basis,
reporting to the President of Sales, with your time commitment and base salary
to be determined by the President of Sales. Except as otherwise provided for in
this letter, you will be entitled to participate in all benefit and compensation
programs available generally to employees of Sales.

2. Employment Agreement. That certain Amended and Restated Employment Agreement,
dated March 31, 2004, between you and Sales (the “Employment Agreement”) is
hereby terminated by mutual agreement, it being understood, however, that:

(a) you will continue to be eligible to participate in Alpha’s Annual Incentive
Bonus Plan for that portion of calendar 2006 during which you served as an
officer of Alpha and otherwise on the terms and subject to the conditions of the
Annual Incentive Bonus Plan;

(b) you will continue to be subject to Alpha’s Business Code of Ethics and
Article 4 of the Employment Agreement regarding confidentiality; and

(c) that certain letter agreement between you and Alpha Natural Resources, LLC
dated March 11, 2003 will continue in full force and effect.

3. Equity and other Incentive Compensation. You hereby surrender all awards
previously granted to you under Alpha’s 2005 Long Term Incentive Plan (“LTIP”)
and acknowledge that you are not entitled to any benefits under, or further
participation in, the LTIP or Alpha’s Retention Compensation Plan adopted by
Alpha on November 10, 2005. Alpha acknowledges that you are an Employee
Stockholder party to that certain Amended and Restated Stockholder Agreement
among you, ANR and others dated October 26, 2005 (the “Stockholder Agreement”)
and you will continue to hold Employee Restricted Shares on the terms and
subject to the conditions of the Stockholder Agreement.

4. Releases. In exchange for the payments and other consideration under this
letter, (a) you hereby release Alpha and its officers, directors, stockholders,
partners, principals, employees and agents, and (b) Alpha hereby releases you,
from any claim of every kind arising out of the transactions and arrangements
contemplated by this letter agreement. Nothing contained in this paragraph shall
release or bar any claims arising out of the breach or alleged breach of this
letter agreement.

5. Indemnification. You shall be entitled to indemnification in accordance with
the terms and conditions of Article VII of the Restated Certificate of
Incorporation of ANR, as amended and in effect on the Effective Date, with
respect to all claims brought against you based upon or arising out of your
actions or inactions as an officer of Alpha occurring prior to the Effective
Date. Even if Article VII of the Certificate of Incorporation of ANR is
hereafter amended or modified, Alpha shall provide indemnification to you in
accordance with the terms and conditions of Article VII as they existed on the
Effective Date with respect to any claims, demands or causes of action brought
by third parties against you.

6. Miscellaneous.

(a) This letter agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
may not be modified except in a writing that refers to this letter agreement
signed by you and a duly authorized officer of Alpha.

(b) This letter agreement shall bind the heirs, personal representatives,
successors, assigns, executors and administrators of each party, and inure to
the benefit of each party, its heirs, successors and assigns.

(c) This letter agreement shall be governed by and construed and enforced, in
all respects in accordance with, the laws of the State of Delaware, without
regard to principles of conflicts of law, unless preempted by federal law, in
which case federal law shall govern.

(d) It is the mutual intention of the parties to have any dispute concerning
this letter agreement resolved out of court. Accordingly, the parties agree that
any such dispute shall, as the sole and exclusive remedy, be submitted for
resolution pursuant to binding arbitration to be held in Roanoke, Virginia in
accordance with the employment arbitration rules (except as modified below) of
the American Arbitration Association and with the Expedited Procedures thereof
(collectively, the “Rules”); provided, however, that either party shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any breach of paragraph 6 of this letter agreement or
the continuation of any such breach and the other party hereby consents that
such restraining order or injunction may be granted without the necessity of
posting any bond. Each of the parties hereto agrees that such arbitration shall
be conducted by a single arbitrator selected in accordance with the Rules;
provided that such arbitrator shall be experienced in deciding cases concerning
the matter which is the subject of the dispute. Each of the parties agrees that
in any such arbitration that (a) pre-arbitration discovery shall be limited to
the greatest extent provided by the Rules, (b) the award shall be made in
writing no more than 30 days following the end of the proceeding, (c) the
arbitration shall not be conducted as a class action, (d) the arbitration award
shall not include factual findings or conclusions of law, or a reasoned opinion,
and (e) no punitive or consequential damages shall be awarded. Any award
rendered by the arbitrator shall be final and binding and judgment may be
entered on it in any court of competent jurisdiction. Each of the parties hereto
agrees to treat as confidential the results of any arbitration (including,
without limitation, any findings of fact and/or law made by the arbitrator) and
not to disclose such results to any unauthorized person.

(e) It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this letter agreement shall be enforceable
to the fullest extent permitted by law. If any such term, provision, covenant,
or remedy of this letter agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this letter agreement or the
application thereof to any person, association, or entity or circumstances other
than those to which they have been held invalid or unenforceable, shall remain
in full force and effect.

(f) The parties intend this letter agreement to be enforced according to its
terms. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this letter agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

If you are in agreement with the foregoing, please acknowledge your agreement by
signing below and returning this letter to me.

Sincerely,

Alpha Natural Resources, Inc.

Michael J. Quillen

President and Chief Executive Officer

Acknowledged and Agreed:

/s/ D. Scott Kroh
D. Scott Kroh

Date: September 1, 2006

